Case: 16-60239      Document: 00514174682         Page: 1    Date Filed: 09/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-60239                                 FILED
                                  Summary Calendar                       September 28, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
ARTEMIO JIMENEZ-CASTRO,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 567 846


Before STEWART, Chief Judge, and JOLLY and JONES, Circuit Judges.
PER CURIAM: *
       Artemio Jimenez-Castro, a native and citizen of Mexico, petitions for
review of the order of the Board of Immigration Appeals (BIA) dismissing his
appeal of the Immigration Judge’s (IJ) denial of his application for withholding
of removal and relief under the Convention Against Torture (CAT). Jimenez-
Castro argues the BIA erred in concluding that he was ineligible for relief.
       Because the BIA agreed with the IJ’s conclusions regarding Jimenez-
Castro’s eligibility for relief, both the BIA’s and IJ’s decisions are reviewable.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60239    Document: 00514174682     Page: 2   Date Filed: 09/28/2017


                                 No. 16-60239

See Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). Under the substantial
evidence standard, Jimenez-Castro must demonstrate that the evidence is so
compelling that no reasonable factfinder could reach a conclusion contrary to
that of the BIA. Id. at 537.
      Jimenez-Castro asserts that the evidence supports that he likely would
be persecuted on account of his membership in particular social groups: his
family, which previously was extorted by Los Zetas; or Mexican deportees from
the United States who are targeted by Los Zetas due to their perceived wealth.
However, the evidence does not compel a finding that Jimenez-Castro has been
persecuted, or has a well-founded fear of future harm, because he belonged to
a particular social group. See Wang, 569 F.3d at 537. He has not demonstrated
that either of his proposed particular social groups is cognizable. See Orellana-
Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012). Furthermore, even if his
proposed groups were accepted, the record does not compel the conclusion that
his membership in either group is a central reason that he was or would be
targeted. See Wang, 569 F.3d at 537; Shaikh v. Holder, 588 F.3d 861, 864 (5th
Cir. 2009). Rather, the record supports that Los Zetas has a criminal motive
and seeks illicit financial gain. See Garcia v. Holder, 756 F.3d 885, 890 (5th
Cir. 2014).
      Similarly, for purposes of relief under CAT, the evidence does not compel
a finding that he more likely than not would be tortured if he were returned to
Mexico. See Wang, 569 F.3d at 537; 8 C.F.R. § 1208.16(c)(2). Jimenez-Castro
has not established that Los Zetas likely would commit abuse that constituted
torture, that the Mexican government would acquiesce to the torture, or that
he could not reside safely in some part of Mexico. See Ramirez-Mejia v. Lynch,
794 F.3d 485, 493-94 (5th Cir. 2015); Tamara-Gomez v. Gonzales, 447 F.3d 343,
350-51 (5th Cir. 2006); 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1). His subjective



                                       2
    Case: 16-60239   Document: 00514174682    Page: 3   Date Filed: 09/28/2017


                               No. 16-60239

belief that he or his family would be tortured by Los Zetas does not compel a
conclusion different from that reached by the BIA. See Wang, 569 F.3d at 537.
     The petition for review is DENIED.




                                     3